       Case 1:19-cv-11018-AT-KNF Document 80 Filed 10/15/20 Page 1 of 1


                                                                        Steven F. Molo
                                                                        MoloLamken LLP
                                                                        430 Park Avenue
                                                                        New York, NY 10022
                                                                        T: 212.607.8170
                                                                        F: 212.607.8161
                                                                        smolo@mololamken.com
                                                                        www.mololamken.com


October 15, 2020

BY CM/ECF AND EMAIL

Hon. Analisa Torres
United States District Court
Southern District of New York
Daniel Patrick Moynihan U.S. Courthouse
500 Pearl Street
New York, NY 10007-1312

       Re:     Contrarian Capital Management, LLC v. Bolivarian Republic of Venezuela,
               19 Civ. 11018 (S.D.N.Y.) (rel. Nos. 19 Civ. 3123 & 18 Civ. 11940):
               Revised Proposed Judgment

Dear Judge Torres:

         We represent the Plaintiffs. After meeting and conferring with the Republic, we have
filed today a revised proposed judgment consistent with this Court’s order granting summary
judgment in favor of Plaintiffs, Dkt. 74, and this Court’s order granting Plaintiffs an extension of
time to file their proposed judgment, Dkt. 76. Plaintiffs have filed this revised version at the
Republic’s request to specify the principal, coupon interest, and prejudgment interest awarded to
each Plaintiff fund for each bond. The revised proposed judgment has also been updated to
reflect the amount due on Plaintiffs’ claims as of October 15, 2020.

        The figures for principal, unpaid coupon interest, and prejudgment interest have been
shared with counsel for the Republic, who advised that they have no comments. However, the
Republic still takes the position (with which Plaintiffs disagree) that the judgment should contain
the “fraud-prevention” terms which it requested in its summary-judgment briefing. See Dkt. 69
at 29-30 & n.48.



                                                     Respectfully submitted,

                                                     /s/ Steven F. Molo
                                                     Steven F. Molo
